DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 04/25/2022 has been entered and accepted. The terminal disclaimer with regard to the double patenting rejection has been accepted and the rejection withdrawn. 

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. The applicant argues that "one skilled in the art would understand ... the end of the optical fiber [is] not being positioned in the lens". The applicant amended the claim language the state “an optical fiber having an end disposed in the minute hole in the objective lens”, however this fails to overcome the current prior art. It is unclear what point of the optical fiber is considered the “end” of the fiber and what point a middle of the fiber begins. It could be argued that the relative end of the fiber in Figure 14, for example, of Okada is clearly disposed within a minute hole of the objective lens. Furthermore, the applicant’s specification seems to lack sufficient description to support the interpretation that the end portion of the fiber is disposed within and does not extend past the minute hole in the objective lens.


Claim Interpretation
Claim 1 recites the limitation “disposed in facing relation to the workpiece held on the chuck table”. The term “disposed in facing relation to” will be interpreted with the definition of “has at least one face directed toward the workpiece held on the chuck table”. 
Claim 2 recites the limitation “selected from a group consisting of”. The term “selected from a group consisting of” is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the many options sufficiently satisfies the entire portion of the claim.
Regarding claims 9, 12, 16, and 19 the limitation of “whereby no light is overlapped in a captured region” is interpreted to mean that “light emerges from a point source and no other source of light overlaps on the workpiece surface” as a result of an interview with the applicant on 7/11/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically claim 14 recites the limitations “the workpiece has face side and a reverse side; wherein the optical fiber is positioned to direct visible light from the light source to the workpiece and to receive light reflected from the face side and the reverse side of the workpiece” which were not taught or conveyed in the originally filed specification and drawings and thus are considered new matter. Claims 15-17 are rejected upon their dependence on claim 14.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-12, and 18-19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Okada (US 5289004 A).
	Regarding claim 1, Okada teaches an illuminating apparatus (Figure 12) adapted to be mounted on an image capturing apparatus (optical image detection system 146) for capturing an image of a workpiece (sample 1) held on a chuck table (piezoelectric actuator 2), comprising:
	a light source (excitation light source 136);
	an objective lens (objective lens 124) having a minute hole defined centrally therein (Column 19 Lines 27-29; the objective lens has a hole formed therethrough at the center thereof) and disposed in facing relation to the workpiece held on the chuck table (Column 19 Lines 60-61 and Column 20 Lines 8-11).
	Please see claim interpretation above for “disposed in facing relation to”. The light reflected by the sample 1 is observation light and this light is gathered by the objective lens. For the lens to gather the observation light, at least one face of the lens must be directed toward the sample.
	and an optical fiber (optical fiber 134) having an end disposed in the minute hole in the objective lens (Column 19 Lines 27-34; an optical fiber 134 has an end portion extending through the hole of the objective lens 124) and another end optically coupled to the light source (Figure 12 Column 19 Lines 34-42; excitation light source 136 is at the other end portion of the fiber 134).

	Regarding claim 2, Okada teaches the illuminating apparatus according to claim 1, wherein
	the light source (excitation light source 136) is selected from a group consisting of a superluminescent diode light source, an amplified spontaneous emission light source, a super continuum light source, a light emitting diode light source, a halogen light source, a xenon light source (Column 20 Line 2-5; also could be xenon lamp), a mercury light source (Column 19 Lines 64-66), a metal halide light source, and a laser light source (Column 19 Lines 64-Column 20 Line 5; exciter laser beam as the laser light of the laser light source).
	The laser light source is selected as the light source selected from the group and the exciter laser beam as taught by Okada would be the laser light that the laser light source outputs (Column 19 Lines 64 - Column 20 Line 5). While Okada does not directly teach the light source is a laser light source, because it outputs an exciter laser beam, the light source is, by definition, a laser light source.
	See claim interpretation above for “selected from a group consisting of”.

Regarding claim 3, Okada teaches the illuminating apparatus according to claim 1, wherein
	the image capturing apparatus (optical image detection system 146) comprises: 
an objective lens casing (Figure 12; movable member 124a); 
a camera (Column 20 Lines 15-25; optical image detector 146 including a CCD 188) for capturing an image (Column 22 Lines 5-10; light reflected by sample is observed as an image by CCD) of a face side of the workpiece (Figure 16; face side of a sample 1) held on the chuck table (Figure 12; piezoelectric actuator 2) with a visible beam (Column 19 Line 64 - Column 20 Line 5; white light, 435nm, 546 nm, and 574nm light are all visible) that is applied via a focusing optical system (Column 20 Lines 15-34; light is reflected by reflection mirror 142, converged by a convergence lens 144, and enters the optical image detection system), above the objective lens casing through the objective lens casing to the workpiece (Figure 12; both the reflection mirror 142 and the convergence lens 144 are above movable member 124a); 
and an automatic focusing mechanism (driving mechanism 123) for vertically moving the objective lens casing in Z-axis directions (Column 19 Lines 15-21; driving member 123 moves movable member 124a in the z-axis direction).

Regarding claim 10, Okada as modified teaches the illuminating apparatus according to claim 3 wherein:
the objective lens (objective lens 124) is disposed in a moveable objective lens casing (Figure 12; movable member 124a is connected to objective lens 124); 
Okada fails to teach:
and wherein the focusing mechanism comprises a stepping motor and a threaded rod engaging a threaded surface coupled to the objective lens casing, wherein the operation of the stepping motor changes the distance between the objective lens and the workpiece, wherein a focusing controller is communicatively coupled to the stepping motor.
ZHOU teaches an automatic focusing method for a laser diode, wherein:
the objective lens (lens 25) is disposed in a moveable objective lens casing (third nut 22); 
the focusing mechanism (Figure 3; laser automatic focusing device) comprises a stepping motor (third stepping motor 32) and a threaded rod (third screw rod 21) engaging a threaded surface coupled to the objective lens casing (Paragraph 8; a lens is installed on one side of the third nut and the third nut is installed on the third screw rod), 
wherein the operation of the stepping motor changes the distance between the objective lens and the workpiece (Paragraph 10; third stepping motor drives the lens to move up and down through the cooperation of the third screw rod and third nut, thereby facilitating the control device to adjust the focal length of the laser diode), 
wherein a focusing controller is communicatively coupled to the stepping motor (Paragraph 10; control device can control the operation of the third stepping motor).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Okada with Zhou and used a stepping motor with an externally threaded rod. This would have been done to facilitate adjusting the focal length of the laser diode and improving the accuracy of the laser diode (Zhou Paragraph 10).

Regarding claim 11, Okada as modified teaches the illuminating apparatus according to claim 10, wherein:
the end of the optical fiber inserted in the minute hole in the objective lens (Column 19 Lines 27-34; an optical fiber 134 has an end portion extending through the hole of the objective lens)
the light source is applied to the face side of the workpiece (Column 19 Lines 52-59; light emitted from the light source 136 reaches the surface of the sample 1)
It would be obvious that light leaving the fiber optic would leave in a conical fashion. Examiner notes application does not require or teach any additional structure for this effect and such spread is well known in the art as evidenced by Figure 5 of Barker (US 5202558 A), which according to Column 6 Lines 1-3 is intended to show the light paths. Figure 5 clearly shows the light exiting the end of the fiber as a point light source spreading in a conical fashion. The motivation would be to use well known and standard fiber optic effects to achieve predicable results.

Regarding claim 12, Okada teaches the illuminating apparatus according to claim 11, wherein:
whereby no light is overlapped in a captured region (Figures 12 and 13 Column 19 Lines 22 – Column 20 Line 25) 
See claim interpretation above for “no light is overlapped in a captured region”. 
The only two sources of light are from the light source 136 and the interferometer 138. Both travel through the optical fiber toward the work piece 1 and would emerge as a point source from the fiber. However, the displacement detection light emitted from the interferometer 138 is reflected by film 120, which sits above the work piece surface. Thus, only the excitation light emitted from the light source 136 reaches the surface of the sample 1.
and image contrast in the captured image is sharp (Column 20 Lines 25-35; the lens is focused on the surface of the sample)
It is well known in the art that making an image sharp requires accurate focus as evidenced by Guinness (‘What Does It Mean for a Photo to be “Sharp?”’, 10/31/2018, How-To Geek). As such, since the objective lens is moved to make the lens focus on the surface of the sample and there is no overlap, the image contrast in the captured image would be sharp.

Regarding claim 18, Okada teaches the illuminating apparatus according to claim 1, wherein:
the end of the optical fiber inserted in the minute hole in the objective lens (Column 19 Lines 27-34; an optical fiber 134 has an end portion extending through the hole of the objective lens)
the light source is applied to the face side of the workpiece (Column 19 Lines 52-59; light emitted from the light source 136 reaches the surface of the sample 1)
It would be obvious that light leaving the fiber optic would leave in a conical fashion. Examiner notes application does not require or teach any additional structure for this effect and such spread is well known in the art as evidenced by Figure 5 of Barker (US 5202558 A), which according to Column 6 Lines 1-3 is intended to show the light paths. Figure 5 clearly shows the light exiting the end of the fiber as a point light source spreading in a conical fashion. The motivation would be to use well known and standard fiber optic effects to achieve predicable results.
	
Regarding claim 19, Okada teaches the illuminating apparatus according to claim 18, wherein:
whereby no light is overlapped in a captured region (Figures 12 and 13 Column 19 Lines 22 – Column 20 Line 25) 
See claim interpretation above for “no light is overlapped in a captured region”. 
The only two sources of light are from the light source 136 and the interferometer 138. Both travel through the optical fiber toward the work piece 1 and would emerge as a point source from the fiber. However, the displacement detection light emitted from the interferometer 138 is reflected by film 120, which sits above the work piece surface. Thus, only the excitation light emitted from the light source 136 reaches the surface of the sample 1.
and image contrast in the captured image is sharp (Column 20 Lines 25-35; the lens is focused on the surface of the sample)
It is well known in the art that making an image sharp requires accurate focus as evidenced by Guinness (‘What Does It Mean for a Photo to be “Sharp?”’, 10/31/2018, How-To Geek). As such, since the objective lens is moved to make the lens focus on the surface of the sample and there is no overlap, the image contrast in the captured image would be sharp.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 5289004 A) in view of ZHOU (CN 106077964 A).
Regarding claim 4, Okada as modified teaches the illuminating apparatus according to claim 3.
Okada fails to teach:
	the automatic focusing mechanism includes a stepping motor and an externally threaded rod coupled to an output shaft of the stepping motor.
	Zhou teaches an automatic focusing method for a laser diode, comprising:
	an automatic focusing mechanism (Figure 3; laser automatic focusing device) for vertically moving the objective lens casing in Z-axis directions (Paragraph 22; the third stepping motor 32 of the invention can, through the third screw 21 and the third nut 22, drive the lens 25 to lift so that control device 8 can adjust the focal length of the laser diode 23)
	the automatic focusing mechanism (Figure 3; laser automatic focusing device) includes a stepping motor (third stepping motor 32) and an externally threaded rod (third screw) coupled to an output shaft of the stepping motor (Paragraph 8; output shaft of the third steeping motor is provided with a third screw).
	 It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Okada with Zhou and used a stepping motor with an externally threaded rod. This would have been done to facilitate adjusting the focal length of the laser diode and improving the accuracy of the laser diode (Zhou Paragraph 10).

Regarding claim 5, Okada as modified teaches the illuminating apparatus according to claim 4.
Zhou further teaches:
when the stepping motor is energized to rotate the externally threaded rod about its central axis in one direction or the other (Paragraph 22; prevent lens 25 follow rotation of the third screw 21 to rotate but also can make the lens 25 runs much stably) by a command signal from a control unit (Paragraph 10; control device of the invention controls the operation of the third stepping motor and the laser diode to adjust the focal length of the laser diode),
This indirectly states that third screw 21 rotates when operating.
the objective lens casing that is vertically movably supported is vertically moved to a desired position in one of the Z-axis directions (Paragraph 22; the third stepping motor 32 of the invention can, through the third screw 21 and the third nut 22, drive the lens 25 to lift so that control device 8 can adjust the focal length of the laser diode 23).
Same motivation as claim 4.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 5289004 A) in view of ZHOU (CN 106077964 A) and in further view of Yabe (US 4810869 A).
Regarding claim 6, Okada as modified teaches the illuminating apparatus according to claim 5.
Okada fails to teach:
the control unit includes a differential processor for recording an image captured by the 3camera and performing a differential operation on the image and an automatic focusing controller for issuing a command signal for controlling the automatic focusing mechanism.
Yabe teaches an automatic focusing control method, wherein:
the control unit (control device 8) includes a differential processor (image processing device 7) for recording an image captured by the 3camera (Column 2 Lines 55-61; image of the cell is captured by camera 3 so that the image processing device and the control device can perform differentiation) and performing a differential operation on the image (cell differentiation is performed by the image processing device 7) and an automatic focusing controller for issuing a command signal for controlling the automatic focusing mechanism (Column 2 Line 50-55; control device has a microcomputer incorporated which controls an objective lens driving device 6 in accordance with the focus signal from the automatic focusing device 4 thereby performing an automatic focusing operation).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Okada with Yabe and have the control device include a differential processor which would perform differential operation on the image. This would have been done to provide rapid and accurate automatic focusing by correcting the displacement of a focal point resulting from distortion (Column 1 Lines 34-40).
	
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 5289004 A) in view of ZHOU (CN 106077964 A) and Yabe (US 4810869 A) and in further view of applicant admitted prior art (Specification Pages 1-2).
Regarding claim 7, Okada as modified teaches the illuminating apparatus according to claim 6, wherein 
Yabe further teaches:
in operation the automatic focusing controller of the control unit energizes the stepping motor of the automatic focusing mechanism (Column 2 Line 50-55; control device has a microcomputer incorporated which controls an objective lens driving device 6 in accordance with the focus signal from the automatic focusing device 4 thereby performing an automatic focusing operation), 
Same motivation as claim 6.
Zhou further teaches:
and wherein the automatic focusing controller actuates the automatic focusing mechanism to position the objective lens in the just focused position (Paragraph 22; the third stepping motor 32 of the invention can, through the third screw 21 and the third nut 22, drive the lens 25 to lift so that control device 8 can adjust the focal length of the laser diode 23).
Same motivation as claim 4.
Applicant admitted prior art teaches:
vertically moving the objective lens casing at predetermined pitches and wherein images of the face side of the workpiece are captured by the camera at the predetermined pitches and are stored in a memory of the control unit (Applicant Specification Page 2; while an image capturing unit included in the image capturing apparatus is moving at predetermined pitches with respect to a workpiece, i.e., a wafer, the image capturing unit captures images of the workpiece at the respective pitches, and the captured images are stored as image information in a control unit); 
wherein the differential processor of the control unit performs differential operations to calculate differential values of sampled points that are included in the captured regions of the images stored in the memory at the respective predetermined pitches (Applicant Specification Page 2; The control unit then determines differential values of sampled points that are included in the captured regions of the images corresponding to the pitches)
and by determining the differential values of the images captured at the respective predetermined pitches, the differential processor decides that the position corresponding to the image with the largest differential value represents a just focused position (Applicant Specifications Page 2; and decides that the position of the image capturing unit where the image with the largest differential value is obtained represents a focused position, i.e., a just focused position.), 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Okada with Applicant admitted prior art and have the differential processor perform as indicated. This would have been done to determine the focused position of the lens (Application Specifications Page 2).

Regarding claim 8, Okada as modified teaches the illuminating apparatus according to claim 7, wherein:
the end of the optical fiber inserted in the minute hole in the objective lens (Column 19 Lines 27-34; an optical fiber 134 has an end portion extending through the hole of the objective lens)
the light source is applied to the face side of the workpiece (Column 19 Lines 52-59; light emitted from the light source 136 reaches the surface of the sample 1)
It would be obvious that light leaving the fiber optic would leave in a conical fashion. Examiner notes application does not require or teach any additional structure for this effect and such spread is well known in the art as evidenced by Figure 5 of Barker (US 5202558 A), which according to Column 6 Lines 1-3 is intended to show the light paths. Figure 5 clearly shows the light exiting the end of the fiber as a point light source spreading in a conical fashion. The motivation would be to use well known and standard fiber optic effects to achieve predicable results.


Regarding claim 9, Okada teaches the illuminating apparatus according to claim 8, wherein:
whereby no light is overlapped in a captured region (Figures 12 and 13 Column 19 Lines 22 – Column 20 Line 25)
See claim interpretation above for “no light is overlapped in a captured region”. 
The only two sources of light are from the light source 136 and the interferometer 138. Both travel through the optical fiber toward the work piece 1 and would emerge as a point source from the fiber. However, the displacement detection light emitted from the interferometer 138 is reflected by film 120, which sits above the work piece surface. Thus, only the excitation light emitted from the light source 136 reaches the surface of the sample 1 and thus there is no overlap.
and image contrast in the captured image is sharp (Column 20 Lines 25-35; the lens is focused on the surface of the sample)
It is well known in the art that making an image sharp requires accurate focus as evidenced by Guinness (‘What Does It Mean for a Photo to be “Sharp?”’, 10/31/2018, How-To Geek). As such, since the objective lens is moved to make the lens focus on the surface of the sample and there is no overlap, the image contrast in the captured image would be sharp.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 5289004 A) in view of Barker (US 5202558 A).
Regarding claim 13, Okada teaches the illuminating apparatus according to claim 12. 
Okada fails to teach:
the optical fiber has an outer diameter of 50 um and the minute hole has a diameter of 51-53 um.
Barker teaches a fiber optic probe, wherein:
the optical fiber has an outer diameter of 50 um (Column 5 Lines 14-29; 50um diameter fiber optic) 
Paragraph 223 further teaches that is typical for the diameter of a guide hole in which an optical fiber is placed into to be 20um larger, slightly larger than the diameter of the optical fiber. It is well known in the art to have the diameter of a guide hole in which an optical fiber is placed into to be the same size as the optical fiber as evidenced by Itoh (US 20030081897 A1). Thus, it would be obvious to one of ordinary skill in the art to make the hole in which the optical fiber is placed into slightly larger than the optical fiber so that the optical fiber can be easily removed and placed into it with minimal difficulty.
The MPEP also teaches that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP2144.04IVA.

Regarding claim 20, Okada teaches the illuminating apparatus according to claim 1. 
Okada fails to teach:
the optical fiber has an outer diameter of 50 um and the minute hole has a diameter of 51-53 um.
Barker teaches a fiber optic probe, wherein:
the optical fiber has an outer diameter of 50 um (Column 5 Lines 14-29; 50um diameter fiber optic) 
Paragraph 223 further teaches that is typical for the diameter of a guide hole in which an optical fiber is placed into to be 20um larger, slightly larger than the diameter of the optical fiber. It is well known in the art to have the diameter of a guide hole in which an optical fiber is placed into to be the same size as the optical fiber as evidenced by Itoh (US 20030081897 A1). Thus, it would be obvious to one of ordinary skill in the art to make the hole in which the optical fiber is placed into slightly larger than the optical fiber so that the optical fiber can be easily removed and placed into it with minimal difficulty.
The MPEP also teaches that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP2144.04IVA.


Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 5289004 A) in view of Aiyer (US 20140233016 A1).
Regarding claim 14, Okada teaches the illuminating apparatus according to claim 3, wherein:
the workpiece (sample 1) has face side (surface of sample 1) and a reverse side (opposite face of surface of sample 1); 
wherein the camera (CCD 188) is configured to detect visible light reflected from the workpiece through the objective lens (Column 22 Lines 5-10; light reflected by the sample is converged into a CCD).
Okada fails to teach:
wherein the optical fiber is positioned to direct visible light from the light source to the workpiece and to receive light reflected from the face side and the reverse side of the workpiece; 
Aiyer teaches a method of measuring feature depth, wherein:
the workpiece (sample 300) has face side (surface 301) and a reverse side (Figure 3; optical interface 302); 
wherein the optical fiber (Paragraph 43; optical fiber is used to launch and receive light 103) is positioned to direct visible light (Paragraph 41; light source may output visible light) from the light source (source 100) to the workpiece (sample 300) and to receive light reflected from the face side (surface 301) and the reverse side (Figure 3; optical interface 302) of the workpiece (Figure 3 Paragraph 7; the reflected beams 101A’, 101A’’ reflected from the sample enter auto-correlator optical unit 1000); 
Figure 3 clearly shows that the beams are reflected from the surface 301 and the optical interface 302 of the sample 300.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Okada with Aiyer and have the optical fiber receive light from the face and reverse side of the workpiece. This would have been done to facilitate measuring the thickness, feature height, and profile of the substrate (Paragraph 31).

Regarding claim 15, Okada as modified teaches the illuminating apparatus according to claim 14, wherein:
the end of the optical fiber inserted in the minute hole in the objective lens (Column 19 Lines 27-34; an optical fiber 134 has an end portion extending through the hole of the objective lens)
the light source is applied to the face side of the workpiece (Column 19 Lines 52-59; light emitted from the light source 136 reaches the surface of the sample 1)
It would be obvious that light leaving the fiber optic would leave in a conical fashion. Examiner notes application does not require or teach any additional structure for this effect and such spread is well known in the art as evidenced by Figure 5 of Barker (US 5202558 A), which according to Column 6 Lines 1-3 is intended to show the light paths. Figure 5 clearly shows the light exiting the end of the fiber as a point light source spreading in a conical fashion. The motivation would be to use well known and standard fiber optic effects to achieve predicable results.

Regarding claim 16, Okada as modified teaches the illuminating apparatus according to claim 15, wherein:
whereby no light is overlapped in a captured region (Figures 12 and 13 Column 19 Lines 22 – Column 20 Line 25) 
See claim interpretation above for “no light is overlapped in a captured region”. 
The only two sources of light are from the light source 136 and the interferometer 138. Both travel through the optical fiber toward the work piece 1 and would emerge as a point source from the fiber. However, the displacement detection light emitted from the interferometer 138 is reflected by film 120, which sits above the work piece surface. Thus, only the excitation light emitted from the light source 136 reaches the surface of the sample 1.
and image contrast in the captured image is sharp (Column 20 Lines 25-35; the lens is focused on the surface of the sample)
It is well known in the art that making an image sharp requires accurate focus as evidenced by Guinness (‘What Does It Mean for a Photo to be “Sharp?”’, 10/31/2018, How-To Geek). As such, since the objective lens is moved to make the lens focus on the surface of the sample and there is no overlap, the image contrast in the captured image would be sharp.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 5289004 A) in view of Aiyer (US 20140233016 A1) and in further view of Barker (US 5202558 A).
Regarding claim 17, Okada teaches the illuminating apparatus according to claim 16.
Okada fails to teach:
the optical fiber has an outer diameter of 50 um and the minute hole has a diameter of 51-53 um.
Barker teaches a fiber optic probe, wherein:
the optical fiber has an outer diameter of 50 um (Column 5 Lines 14-29; 50um diameter fiber optic) 
Paragraph 223 further teaches that is typical for the diameter of a guide hole in which an optical fiber is placed into to be 20um larger, slightly larger than the diameter of the optical fiber. It is well known in the art to have the diameter of a guide hole in which an optical fiber is placed into to be the same size as the optical fiber as evidenced by Itoh (US 20030081897 A1). Thus, it would be obvious to one of ordinary skill in the art to make the hole in which the optical fiber is placed into slightly larger than the optical fiber so that the optical fiber can be easily removed and placed into it with minimal difficulty.
The MPEP also teaches that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP2144.04IVA.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763